DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2020 has been entered.
 	Claims 1-12 are pending with claims 1-6, 8-12 having been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Response to Arguments
Applicant's arguments filed 8/31/2020 have been fully considered.
a) Applicant's arguments with respect to claims 1, 8 and 9 that ROBERT MILLER, “MWR Labs Whitepaper: LoRa Security - Building a Secure LoRa Solution” does not teach “a given node is configured to proceed both ways”  have been fully considered but they are not persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sornin et al., "LoRaWAN Specification: Notice of Use and Disclosure" in view of Caracas et al (US 2017/0339559).
Claims 1, 2, 6-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sornin et al., "LoRaWAN Specification: Notice of Use and Disclosure".
With respect to claim 1 Sornin teaches a method performed by a device in order to join a network, where the device has a memory storing a first cryptographic key associated with an application, the method comprising:
testing at the device whether a second cryptograph key, different from the first cryptographic key and associated with the network is presence the memory of the device (see Sornin section 6.2 Over-theAir Activation i.e. for over-the-air activation, end-
as a consequence of said testing, sending one of the two request to join the network:
where the testing indicates that the second cryptographic key is absent, sending from the device a first request to join the network (see Sornin section 6.2.4 Join-request message i.e. The join procedure is always initiated from the end-device by sending a join-request message. The join-request message contains the AppEUI and DevEUI of the end-device followed by a nonce of 2 octets (DevNonce). DevNonce is a random value.2 For each end-device, the network server keeps track of a certain number of DevNonce values used by the end-device in the past), and receiving at the device in reply to the first request first derivation data produced by an application server and encrypted using the first cryptographic key (see Sornin section 6.2.5 Join-accept message i.e. The 
using the first or second derivation data received at the device to derive an application session key and a network session key in order for the device to communicate with the application server and the network server respectively (see Sornin section 6.2.5 Join-accept message i.e. The AppNonce is a random value or some form of unique ID provided by the network server and used by the end-device to derive the two session keys NwkSKey and AppSKey as follows: NwkSKey = aes128_encrypt(AppKey, 0x01 | AppNonce | NetID | DevNonce | pad16) AppSKey = aes128_encrypt(AppKey, 0x02 | AppNonce | NetID | DevNonce | pad16)).
Sornin does not where the testing indicates that the second cryptographic key is present, sending from the device a second request to join the network different from the first request, and receiving at the device in reply to the second request second derivation data produced by a network server and encrypted by means of a third network cryptographic key, the network server being associated with the network different from the application server, and the third cryptograph key being equal to or derived from the second cryptograph key.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sornin in view of Caraca to have a device manufacturer creates/manufactures a device having an initial set of network credentials, which may include a globally unique and valid device ID (DEVID), a random service provider ID (rSPID) and a random device key (DEVKEY). Then later send a join request to the network operator to setup a secure connection with the network operator so that 

With respect to claim 2 Sornin teaches the method according to claim 1, including a step of deriving an application session key on the basis of the application cryptographic key and of the received derivation data (see Sornin section 6.2.5 Join-accept message i.e. The AppNonce is a random value or some form of unique ID provided by the network server and used by the end-device to derive the two session keys NwkSKey and AppSKey as follows: NwkSKey = aes128_encrypt(AppKey, 0x01 | AppNonce | NetID | DevNonce | pad16) AppSKey = aes128_encrypt(AppKey, 0x02 | AppNonce | NetID | DevNonce | pad16)).

With respect to claim 6 Sornin teaches the method according to claim 1, wherein the network cryptographic key is the cryptographic key associated with the network (see Sornin section 6.2.5 Join-accept message i.e. The AppNonce is a random value or some form of unique ID provided by the network server and used by the end-device to derive the two session keys NwkSKey and AppSKey as follows: NwkSKey = aes128_encrypt(AppKey, 0x01 | AppNonce | NetID | DevNonce | pad16) AppSKey = aes128_encrypt(AppKey, 0x02 | AppNonce | NetID | DevNonce | pad16)).



With respect to claim 8 Sornin teaches a method performed in a network that connects an application server, a network server and a device that has a memory storing a first cryptographic key associated with an application, the method comprising:
testing at the device whether a second cryptograph key, different from the first cryptographic key and associated with the network is presence the memory of the device (see Sornin section 6.2 Over-theAir Activation i.e. for over-the-air activation, end-devices must follow a join procedure prior to participating in data exchanges with the network server. An end-device has to go through a new join procedure every time it has lost the session context information. The join procedure requires the end-device to be personalized with the following information before its starts the join procedure: a globally unique end-device identifier (DevEUI), the application identifier (AppEUI), and an AES-128 key (AppKey) (claimed first cryptographic key)… Note: For over-the-air-activation, end-devices are not personalized with any kind of network key. Instead, whenever an end-device joins a network, a network session key specific for that end-device is derived to encrypt and verify transmissions at the network level. This way, roaming of end-devices between networks of different providers is facilitated. Using both a network 
as a consequence of said testing, sending one of the two request to join the network:
where the testing indicates that the second cryptographic key is absent, sending from the device a first request to join the network (see Sornin section 6.2.4 Join-request message i.e. The join procedure is always initiated from the end-device by sending a join-request message. The join-request message contains the AppEUI and DevEUI of the end-device followed by a nonce of 2 octets (DevNonce). DevNonce is a random value.2 For each end-device, the network server keeps track of a certain number of DevNonce values used by the end-device in the past), and receiving at the device in reply to the first request first derivation data produced by an application server and encrypted using the first cryptographic key (see Sornin section 6.2.5 Join-accept message i.e. The network server will respond to the join-request message with a join-accept message if the end-device is permitted to join a network…The join-accept message contains an application nonce (AppNonce) of 3 octets, a network identifier (NetID), an end-device address (DevAddr), a delay between TX and RX (RxDelay) and an optional list of channel frequencies (CFList) for the network the end-device is joining… The join-accept message itself is encrypted with the AppKey as follows: aes128_decrypt(AppKey, AppNonce | NetID | DevAddr | RFU | RxDelay | CFList | MIC)); and 
using the first or second derivation data received at the device to derive an application session key and a network session key in order for the device to communicate with the application server and the network server respectively (see 
Sornin does not where the testing indicates that the second cryptographic key is present, sending from the device a second request to join the network different from the first request, and receiving at the device in reply to the second request second derivation data produced by a network server and encrypted by means of a third network cryptographic key, the network server being associated with the network different from the application server, and the third cryptograph key being equal to or derived from the second cryptograph key.
Caracas teaches where the testing indicates that the second cryptographic key is present, sending from the device a second request to join the network different from the first request (see Caraca paragraph 0025-0026 At 202, a device manufacturer creates/manufactures a device having an initial set of network credentials, which may include a globally unique and valid device ID (DEVID), a random service provider ID (rSPID) and a random device key (DEVKEY)… At 204, after a customer obtains a device, the customer (or customer-controlled device) may initiate service for the device. For example, this may be done by the customer logging into a service provider website and signing a contract for service. The customer may provide the credentials, or a portion of the credentials, such as the DEVID and DEVKEY, which may be received by the service provider server(s)), and receiving at the device in reply to the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sornin in view of Caraca to have a device manufacturer creates/manufactures a device having an initial set of network credentials, which may include a globally unique and valid device ID (DEVID), a random service provider ID (rSPID) and a random device key (DEVKEY). Then later send a join request to the network operator to setup a secure connection with the network operator so that the device can securely communicate with the network operator using the initial set of network credentials (see Caraca paragraph 0029-0031). Therefore one would have been motivated to have manufacturer creates/manufactures a device having an initial set of network credentials that can be used to setup a secure network connection. 

With respect to claim 9 Sornin teaches an electronic entity comprising: 
a memory, having stored therein a first cryptograph key associated with an application (see Sornin section 6.2 Over-theAir Activation i.e. The join procedure requires the end-device to be personalized with the following information before its starts the join procedure: a globally unique end-device identifier (DevEUI), the 
a module for sending a request to join a network (see Sornin section 6.2.4 Join-request message i.e. The join procedure is always initiated from the end-device by sending a join-request message. The join-request message contains the AppEUI and DevEUI of the end-device followed by a nonce of 2 octets (DevNonce). DevNonce is a random value.2 For each end-device, the network server keeps track of a certain number of DevNonce values used by the end-device in the past); 
a mechanism for testing the memory that determines one of an absence and a presence a presence of a second cryptographic key different for the first cryptographic key and associated with the network; (see Sornin section 6.2 Over-theAir Activation i.e. for over-the-air activation, end-devices must follow a join procedure prior to participating in data exchanges with the network server. An end-device has to go through a new join procedure every time it has lost the session context information. The join procedure requires the end-device to be personalized with the following information before its starts the join procedure: a globally unique end-device identifier (DevEUI), the application identifier (AppEUI), and an AES-128 key (AppKey) (claimed first cryptographic key)… Note: For over-the-air-activation, end-devices are not personalized with any kind of network key. Instead, whenever an end-device joins a network, a network session key specific for that end-device is derived to encrypt and verify transmissions at the network level. This way, roaming of end-devices between networks of different providers is facilitated. Using both a network session key and an application 
a reception module that, when the mechanism determines the absence of the second cryptographic key, receives first derivation data produced by an application server and encrypted by means of the first cryptographic key (see Sornin section 6.2.4 Join-request message i.e. The join procedure is always initiated from the end-device by sending a join-request message. The join-request message contains the AppEUI and DevEUI of the end-device followed by a nonce of 2 octets (DevNonce). DevNonce is a random value.2 For each end-device, the network server keeps track of a certain number of DevNonce values used by the end-device in the past), and receiving at the device in reply to the first request first derivation data produced by an application server and encrypted using the first cryptographic key (see Sornin section 6.2.5 Join-accept message i.e. The network server will respond to the join-request message with a join-accept message if the end-device is permitted to join a network…The join-accept message contains an application nonce (AppNonce) of 3 octets, a network identifier (NetID), an end-device address (DevAddr), a delay between TX and RX (RxDelay) and an optional list of channel frequencies (CFList) for the network the end-device is joining… The join-accept message itself is encrypted with the AppKey as follows: aes128_decrypt(AppKey, AppNonce | NetID | DevAddr | RFU | RxDelay | CFList | MIC)) and, 
a module that uses the first or second derivation data received at the device to derive an application session key and a network session key in order for the device to communicate with the application server and the network server respectively (see 
Sornin does not when the mechanism determines the presence of the second cryptographic, the reception module receives second derivation data produced by a network server and encrypted by means of a third network cryptographic key that is either equal to, or derived from, the second cryptographic key, said network server being associated with the network and different from the application server.
Caracas teaches when the mechanism determines the presence of the second cryptographic, the reception module receives second derivation data produced by a network server and encrypted by means of a third network cryptographic key that is either equal to, or derived from, the second cryptographic key, said network server being associated with the network and different from the application server (see Caraca paragraph 0025-0026 At 202, a device manufacturer creates/manufactures a device having an initial set of network credentials, which may include a globally unique and valid device ID (DEVID), a random service provider ID (rSPID) and a random device key (DEVKEY)… At 204, after a customer obtains a device, the customer (or customer-controlled device) may initiate service for the device. For example, this may be done by the customer logging into a service provider website and signing a contract for service. The customer may provide the credentials, or a portion of the credentials, such as the DEVID and DEVKEY, which may be received by the service provider server(s)), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sornin in view of Caraca to have a device manufacturer creates/manufactures a device having an initial set of network credentials, which may include a globally unique and valid device ID (DEVID), a random service provider ID (rSPID) and a random device key (DEVKEY). Then later send a join request to the network operator to setup a secure connection with the network operator so that the device can securely communicate with the network operator using the initial set of network credentials (see Caraca paragraph 0029-0031). Therefore one would have been motivated to have manufacturer creates/manufactures a device having an initial set of network credentials that can be used to setup a secure network connection. 

With respect to claim 10 Miller teaches an electronic entity according to claim 9, including a module for deriving an application session key on the basis of the application cryptographic key and of the received derivation data (see Sornin section 6.2.5 Join-accept message i.e. The AppNonce is a random value or some form of unique ID provided by the network server and used by the end-device to derive the two .

Claims 3-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sornin et al., "LoRaWAN Specification: Notice of Use and Disclosure" in view of Caracas et al (US 2017/0339559) in view of Martineau et al (US 2017/0250967).
With respect to claim 3 Sornin teaches the method according to claim 1, but does not teach wherein, in the event of the second cryptographic key being present, the network session key is derived on the basis of the second cryptographic key and of the received derivation data. Martineau teaches wherein, in the event of the second cryptographic key being present, the network session key is derived on the basis of the second cryptographic key and of the received derivation data (see Martineau paragraph 0025 i.e. The processing logic may further generate a device identification key based on the base key and the network identification (block 330). For example, the device identification key may be generated by a combination of the base key with the network identification or performing an operation between the base key and the network identification). It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains to have generated a new key by performing an operation between the base key and the network identification as a way to authenticate the mobile communications device with the mobile network (see Martineau paragraph 0025-0026). Therefore one would have been 

With respect to claim 4 Sornin does teaches the method according to claim 1, but does not teach wherein, in the event of the second cryptographic key being present, the third cryptographic key is derived on the basis of the second cryptographic key and of an identifier of the network. Martineau teaches wherein, in the event of the second cryptographic key being present, the third cryptographic key is derived on the basis of the second cryptographic key and of an identifier of the network (see Martineau paragraph 0025 i.e. The processing logic may further generate a device identification key based on the base key and the network identification (block 330). For example, the device identification key may be generated by a combination of the base key with the network identification or performing an operation between the base key and the network identification). It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains to have generated a new key by performing an operation between the base key and the network identification as a way to authenticate the mobile communications device with the mobile network (see Martineau paragraph 0025-0026). Therefore one would have been motivated to have generated a new key by performing an operation between the base key and the network identification.

With respect to claim 5 Sornin does teaches the method according to claim 4, but does not teach further comprising; receiving the identifier of the network from the 

With respect to claim 11 Sornin teach an electronic entity according to claim 10, but does not teach wherein the module derives the network session key on the basis of the third cryptographic key and the received second derivation data. Martineau teaches wherein the module derives the network session key on the basis of the third cryptographic key and the received second derivation data (see Martineau paragraph 0025 i.e. The processing logic may further generate a device identification key based on the base key and the network identification (block 330). For example, the device identification key may be generated by a combination of the base key with the network identification or performing an operation between the base key and the network identification). It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains to have generated a new key by performing an operation between the base key and the network identification as a way to authenticate the mobile communications device with the mobile network (see Martineau paragraph 0025-0026). Therefore one would have been motivated to have generated a new key by performing an operation between the base key and the network identification.

.

Prior Art of Record
	Gandhi et al (US 2018/0139247) “APPLICATION BASED INTELLIGENT EDGE COMPUTING IN A LOW POWER WIDE AREA NETWORK ENVIRONMENT” teaches in current LoRa.TM architecture, a network server is typically implemented as a centralized function. LoRa.TM. gateways forward messages from end devices, such as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492